Citation Nr: 0710984	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 until 
August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the application to 
reopen the claim for service connection for bilateral hearing 
loss.   

Although the RO has adjudicated the issue of entitlement to 
service connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In January 2007, 
the undersigned Veterans Law Judge conducted a hearing with 
regard to the issues on appeal. 

The veteran has addressed his bilateral hearing loss in 
conjunction with his tinnitus.  At this point, the only issue 
in appellate status is concerning the bilateral hearing loss, 
and the veteran's comments regarding a possible claim for 
service connection for tinnitus are referred to the RO for 
any appropriate action.  


FINDINGS OF FACT

1.  In July 1982, the RO denied the veteran's claim of 
service connection for bilateral hearing loss.  The veteran 
did not perfect an appeal to that claim and that decision is 
final.  

2.  Evidence submitted subsequent to the July 1982 decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 

3.  The veteran's bilateral hearing loss is at least as 
likely as not related to his active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim that denied service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

2.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In July 1982, the RO denied the veteran's claim for service 
connection for bilateral hearing loss because the disability 
was not shown in service.  The veteran did not file a notice 
of disagreement within one year, and the decision became 
final.  38 C.F.R. § 20.302.

The veteran submitted a claim to reopen in March 2003, and in 
May 2003, the RO denied the claim to reopen based on the 
failure to submit new and material evidence.  However, the 
veteran filed a timely Notice of Disagreement, and 
subsequently, in November 2004, the RO reopened the claim 
based on numerous lay statements as well as VA medical 
records.  A March 2003 VA medical record noted that the 
veteran suffered from mild dropping to profound sensorineural 
hearing loss in his left ear and within normal limits 
dropping to profound sensorineural hearing loss in the right 
ear.  The examiner also stated that the veteran's hearing 
loss was more likely than not the result of military noise 
exposure.  In the November 2004 Statement of the Case (SOC), 
the RO reopened and denied the claim on its merits.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the March 2003 
VA medical record is new evidence because it was not 
previously considered by VA decision makers in July 1982.  
The evidence is material because it relates to the reason for 
denial by providing a medical nexus from the veteran's 
current disability to his military service, thus raising a 
reasonable possibility of substantiating the claim.  

II.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in the current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to qualify for entitlement to compensation 
under 38 U.S.C.A. §§ 1110, 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

During the January 2007 hearing, the veteran stated that he 
served as a courier and was required to carry a side arm.  He 
noted that he was required to undergo weapons qualifications 
and did not wear hearing protection during the firing of his 
pistol.  The veteran submitted pictures of himself carrying 
the side arm as well as himself at the firing range.  

As noted above, the veteran's VA medical records note that he 
suffers from mild dropping to profound sensorineural hearing 
loss in his left ear and within normal limits dropping to 
profound sensorineural hearing loss in the right ear.  The 
examiner also stated that the veteran's hearing loss was more 
likely than not the result of military noise exposure.   

In Hanson v. Derwinski, 1 Vet. App. 512 (1991), the Court 
held that a veteran is entitled to service connection where a 
supportable medical opinion of an etiological relationship 
that is unrefuted by other medical opinion is of record.  
Therefore, the Board finds the requirements for service 
connection for bilateral hearing loss have been met.

III.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103,  
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Because of the favorable outcome in this case, any 
failure of VA to fully comply with the VCAA is harmless 
error. 


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


